DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 5th, 2022 has been entered. Claims 1-3 and 5-20 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 9,733,004) [Mitchell] in view of Lee et al. (WO2010/095804) [Lee].

Regarding claim 1, Mitchell teaches an ice making assembly comprising:
- an ice maker (210 in Figure 3), 
- a container (230 in Figure 3) for receiving ice,  

           - a controller (310 in Figure 3) to operate the ice maker based on signals received from the sensor or another suitable component that receives signals transmitted from the sensor [Lines 58-60 in Col. 6], wherein the controller may measure the time for transmitted sensing signals to be received [Lines 3-4 in Col. 7], and the controller can determine the level of the ice in the container by comparing the measured time to a time threshold [Lines 14-16 in Col. 7].
Mitchell also teaches that sensing signals can be transmitted and optionally received by the associated sensors [Lines 52-55 in Col. 6], and “in exemplary embodiments, sensor (300 in Figure 3) can further receive the sensing signals (302 in Figure 3) are transmitted therefrom [Lines 32-34 in Col. 6].” Therefore, a sensor can be a transmitter and a receiver.
Mitchell does not disclose that the sensor assembly comprises a housing and a window integrally mounted into the housing and being transparent to the beam of energy transmitted from the transmitter. 
However, Lee discloses an ice level sensing apparatus (320 in Figure 9) including:
a case (321 in Figure 9), 
a printed circuit board (PCB) (331 in Figure 9), 
an electronic/optical element (240 in Figure 9) for sending or receiving a signal disposed at the PCB, and 
alignment devices (250 and 251 in Figure 9) [Lines 1-4 in Paragraph 56]. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell to incorporate the teaching of Lee in order to put the sensors in the case for the purpose of improving reliability of the sensors by avoiding an adverse effect such as moisture.
Regarding claim 2, Mitchell teaches that an ice making assembly (200 in Figure 3) is included in refrigerator appliance (100 in Figure 2) comprising:
a cabinet (110 in Figure 1) defining a fresh food chamber (122 in Figure 2) and a freezer chamber (124 in Figure 2) [Line 3 in Col. 2];
a door (128 in Figure 2) rotatably hinged to the cabinet for accessing the fresh food chamber [Lines 21-22 in Col. 2], the door defining ice box (205 in Figure 2) wherein an ice making assembly is disposed; and 
an ice making assembly (200 in Figure 2).
Regarding claim 3, Mitchell discloses that a controller (310 in Figure 3) is configured to operate the ice maker (210 in Figure 3) based on signals received from the sensor (300 in Figure 3), and in particular, the controller is configured to de-activate the ice maker in order to temporarily cease ice making, when an excess ice is indicated by the sensing signals. Mitchell also discloses that the controller can set the target level of the ice within the container by setting up a threshold [Lines 56-67 in Col. 6].
Regarding claim 9, Mitchell discloses that a sensor (300 in Figure 3) is mounted to an upper wall of the body (252 in Figure 3), which means the sensor is located above the container (230 in Figure 3) along the vertical direction.
Regarding claims 10-11 and 18, Mitchell discloses that a sensor (300 in Figure 3) is positioned to transmit and receive sensing signals (302 in Figure 3) through the passage (254 in Figure 3), wherein the sensing signals can be transmitted to and received from the storage volume (232 in Figure 3). Also, sensors can be any suitable sensors to transmit and receive sensing signals, wherein sensing signals can be a beam of energy. Therefore, the beam of energy is directed at any angle between the vertical direction and a horizontal direction according to the position of the sensor. Mitchell implicitly discloses that the sensor and a controller can determine the level of the ice in the container at any scan position.
Regarding claim 12, Mitchell discloses that a sensor (300 in Figure3) is a radiation sensor, and the sensing signals are radiation signals, and the radiation signals are in any suitable class(es) along the electromagnetic spectrum [Lines 41-42 in Col. 6]. Mitchell implicitly discloses that the electromagnetic energy has any wavelength. 
Regarding claim 13, Mitchell discloses that a sensor is a radiation sensor, wherein the radiation sensor is an infrared radiation sensor [Lines 43-44 in Col.6 and Claim 11]. Mitchell implicitly discloses that the infrared light has any wavelength. 
Regarding claim 17, Mitchell discloses that a controller (310 in Figure 3) may measure the time for transmitted sensing signals to be received [Lines 3-4 in Col. 7], and the controller can determine the level of the ice in the container by comparing the measured time to a time threshold [Lines 14-16 in Col. 7]. Mitchell implicitly discloses that the controller can determine the level of the ice in the container at any time. Therefore, a sensor and a controller can make periodic measurements.
Regarding claim 20, Mitchell teaches that a sensor (300 in Figure 3) is in communication with an ice maker [Line 33 in Col. 2], and the sensor (300 in Figure 3) transmits sensing signals to the storage volume (232 in Figure 3) and receives sensing signals from the storage volume [Lines 19-24 in Col. 6]. Mitchell discloses that a controller can determine the level of the ice in the container by comparing the measured time to a time threshold [Lines 14-16 in Col. 7]. Therefore, a sensor and a controller regulate an ice making assembly to fill a container up to the predetermined desired level with ice.
Mitchell does not disclose that the sensor assembly comprises a housing, a transmitter, a receiver, and a window integrally mounted into the housing and being transparent to the beam of energy transmitted from the transmitter. 
However, Lee discloses an ice level sensing apparatus (320 in Figure 9) including:
- a case (321 in Figure 9), 
- a printed circuit board (PCB) (331 in Figure 9), 
- an electronic/optical element (240 in Figure 9) for sending or receiving a signal disposed at the PCB, and 
- alignment devices (250 and 251 in Figure 9) [Lines 1-4 in Paragraph 56]. 
Lee also discloses that a sealing cap (333 in Figure 9) may be disposed at an opened upper portion of the case (321 in Figure 9) to avoid an adverse effect due to moisture [Lines 1-3 in Paragraph 66]. A transparent window (323 in Figure 9) may be formed at one side of each case (321 in Figure 9), wherein a signal sent from the transmitter (240a in Figure 9) may be sent/ received through the window [Lines 1-3 in Paragraph 63]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell according to the teaching of Lee in order to let the sensors be disposed inside the case for the purpose of improving reliability of the sensors by avoiding an adverse effect.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 9,733,004) [Mitchell] in view of Lee et al. (WO2010/095804) [Lee] and in further view of Lu et al. (US 2011/0139817) [Lu].
Regarding claims 5-8, the combination of Mitchell in view of Lee teaches that some components such as sensors, a PCB, and the related parts can be placed inside the case (Lee, Figure 9). The combination of Mitchell in view of Lee also teaches that a controller may include general or special purpose microprocessors operable to execute programming instructions [Mitchell, Lines 32-35 in Col. 7].
The combination of Mitchell in view of Lee does not disclose that the sensor assembly includes a diverging lens (wherein the lens is possibly inside the case) for dispersing the beam of energy. 
However, Lu discloses that a concave or convex lens can be used as a beam forming surface in order to convert the generally tightly bundled beam of the LEDs into a divergent beam [Lines 8-10 in Paragraph 0035].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the concave lens of Lu into the sensor assembly of the combination of Mitchell in view of Lee for the purpose of distributing the beam of energy in order to improve detection of ice level in the container and to let the concave lens generate a linear beam. Also, one of ordinary skill would be able to include the concave lens of Lu into the sensor assembly and the programmable controller of the combination of Mitchell in view of Lee to generate the beam of energy with various field views.
Claims 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 9,733,004) [Mitchell] in view of Lee et al. (WO2010/095804) [Lee] and in further view of Shivam et al. (US 2019/0272042) [Shivam].
Regarding claim 14, the combination of Mitchell in view of Lee does not disclose that a transmitter and a receiver are part of laser imaging, detection, and ranging (LiDAR) system.
However, Shivam discloses that LiDAR sensors can be used as measurement sensors [Lines 9-10 in Paragraph 0038].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include LiDAR sensors of Shivam into the apparatus of the combination of Mitchell in view of Lee in order to further improve detection of the ice level in the container.
Regarding claim 16, the combination of Mitchell in view of Lee does not disclose that a transmitter and a receiver are mounted on a single microchip.
However, Shivam discloses that “the MGC3030 chip and the Soli chip essentially provide self-contained systems for detecting a hand gesture [Lines 1-2 in Paragraph 67].” Therefore, it implicitly discloses that sensors can be mounted on a chip, and the self-contained system can be working as a sensor. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the single microchip into the apparatus of the combination of Mitchell in view of Lee in order to simplify sensors for detecting the level of ice in the container.
Regarding claim 19, the combination of Mitchell in view of Lee does not disclose that the sensor is in communication with a remote device.
However, Shivam discloses that a network includes a wireless network interface and a radio processor, a memory, I/O ports, and a network interface can be provided by a single-chip microcontroller [Lines 9-12 in Paragraph 0029].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include ways of communication with a remote device into the apparatus of the combination of Mitchell in view of Lee in order to easily operate the apparatus irrespective of a user’s location.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 9,733,004) [Mitchell] in view of Lee et al. (WO2010/095804) [Lee] and in further view of Stock (US 9,175,895).
Regarding claim 15, the combination of Mitchell in view of Lee does not expressly disclose that a sensor is a laser and a receiver is an optical receiver. 
However, Stock discloses that a laser is used as the signal-emitting device, and the signal-receiving device is designed correspondingly because of the availability of various designs and the simplicity of the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the laser and the corresponding receiver into the apparatus of the combination of Mitchell in view of Lee in order to develop a simple device with various designs to detect the level of ice in the container.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE HYUN JIN whose telephone number is (571)272-8972. The examiner can normally be reached Monday-Friday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAE HYUN JIN/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763